Citation Nr: 1228241	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-37 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1942 to October 1945.  The Veteran was a prisoner of war (POW) from September 1944 to May 1945.  He died in August 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  [The Board notes that the appellant filed a timely notice of disagreement with that decision, and has regularly maintained correspondence with the RO in the matter, submitting additional pertinent evidence in January 2006.  A statement of the case (SOC) was prepared in the matter in July 2006.  The RO continued development in the matter (to include a request for nexus evidence in July 2007), then took the appellant's response as a claim to reopen (apparently closing off the pending appeal as not perfected).  Given the circumstances (including lack of adequate assistance), the Board finds this processing of the matter to be inherently unfair.  Accordingly de novo consideration of the claim on appeal (denied by the April 2005 rating decision) is warranted.]   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the notice requirements of the VCAA are met, the Board finds that further assistance to the appellant with development of evidence pertinent to her claim is needed to fulfill VA's mandated duty to assist.  

The primary and underlying causes of death listed on the Veteran's death certificate are prostate cancer and metastatic bone cancer.   These diseases are not shown (or argued) to have been related to the Veteran's service.  The theory of entitlement proposed is that cardiovascular disease which should be considered service connected contributed to cause the Veteran's death.  In support of the claim the appellant has submitted the Veteran's private provider's statement essentially to the effect that the Veteran appeared to have unstable heart disease which could have contributed to his demise.  

Significantly, atherosclerotic heart disease is a disease that may be service connected on a presumptive basis for former prisoners of war (POW's)(such as the Veteran).  See 38 C.F.R. § 3.309(c).  To substantiate the claim under the proposed theory of entitlement, the evidence must show: (a) That the Veteran had atherosclerotic heart disease, and (b) That such disease contributed to cause his death.  The record is inadequately developed to address either of these points.

First, as the RO has noted, there is currently in the record no medical evidence that the Veteran had atherosclerotic heart disease.  Notably, while he died at home and not in a hospital (and there are no terminal hospitalization records available), his death certificate shows that the onset of his prostate cancer was 9 years prior and the onset of his bone cancer was 3 years prior, both suggesting extended medical care prior to his death.  Presumably, any significant atherosclerotic heart disease would have been noted in the course of such treatment.  Accordingly, records of any treatment the Veteran received from private providers in the years prior to his death must be secured.  

Second, if the Veteran indeed had atherosclerotic heart disease, then it must be shown that such disease contributed to his death.  The RO rightfully found that the opinion by the Veteran's private provider is inadequate to establish this point because it is stated in speculative terms.   However, it is sufficient to trigger VA's duty to assist by securing an advisory medical opinion (it there are sufficient medical data available for such an opinion).  Accordingly, if it is shown that the Veteran had atherosclerotic heart disease, a medical nexus opinion would be necessary.

Accordingly, the case is REMANDED for the following:

1.  Ask the appellant to identify the provider(s) of all treatment that the Veteran received for his various disabilities in the years prior to his death; and to provide any releases necessary for VA to secure any private records of such treatment or evaluation.  Afford the appellant the period of time provided in 38 C.F.R. § 3.159(a) to respond, and advise her that the information sought is critical to her claim.  

The RO should (with the appellant's assistance) also contact the private physician who provided the January 2006 statement and ask him to identify the source(s) of the information in the statement that the Veteran "appeared to have unstable heart disease".  

The RO should secure for the record copies of the complete clinical records of the Veteran's treatment from all sources identified.  

2.  If records received pursuant to the request above show or suggest that the Veteran had atherosclerotic heart disease, arrange for the Veteran's claims file (and a copy of 38 C.F.R. § 3.312(c)) to be forwarded to an appropriate physician for review and an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the atherosclerotic heart disease shown contributed to cause the Veteran's death.  The examiner must explain the rationale for all opinions.
 
3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

